Citation Nr: 1013795	
Decision Date: 04/12/10    Archive Date: 04/29/10

DOCKET NO.  06-34 511A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Huntington, 
West Virginia


THE ISSUE

Entitlement to payment for medical expenses incurred from 
August 19 to August 20, 2005, at King's Daughters Medical 
Center.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from March 1971 to 
March 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 decision of the 
Department of Veterans Affairs (VA) Medical Center (MC) in 
Huntington, West Virginia that denied entitlement to payment 
of unauthorized medical expenses incurred at King's Daughters 
Medical Center (KDMC) from August 19 to August 20, 2005.  


FINDINGS OF FACT

1.  From August 19 to August 20, 2005, the Veteran received 
emergency medical services at KDMC after experiencing chest 
pain, dizziness, and loss of consciousness.

2.  Given the Veteran's symptoms, a prudent layperson would 
have reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to his life or 
health.

3.  Although an attempt was made to use a VA facility 
beforehand, the facility did not accept the transfer.

4.  The claim for payment does not include a request for 
expenses related to medical care beyond the initial 
evaluation and treatment.

5.  The Veteran was enrolled in the VA health care system 
during the period here in question, and he received VA 
medical services during the 24-month period preceding his 
admission to KDMC.



6.  The Veteran is financially liable to the provider(s) of 
treatment for the services he received at KDMC.

7.  The Veteran is not shown to have coverage under a health-
plan contract for payment or reimbursement, in whole or in 
part, for emergency treatment.

8.  The condition for which the treatment was furnished is 
not shown to have been caused by an accident or work-related 
injury.

9.  The Veteran does not have a total disability, permanent 
in nature, resulting from service-connected disability; the 
condition for which the emergency treatment was furnished is 
not service connected, has not been held to be aggravating a 
service-connected disability, and is not shown to be a 
condition requiring care for purposes of participation in a 
VA rehabilitation program under 38 U.S.C.A. Chapter 31.


CONCLUSION OF LAW

The criteria for payment of medical expenses incurred at 
King's Daughters Medical Center from August 19 to August 20, 
2005, have been met.  38 U.S.C.A. §§ 1725, 1728 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 17.120, 17.1001, 17.1002 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the law, VA shall provide payment or reimbursement for 
the reasonable value of emergency treatment furnished to a 
veteran for non-service-connected conditions in a non-VA 
facility.  38 U.S.C.A. § 1725 (West 2002 & Supp. 2009).  Such 
payment or reimbursement may be made if:

(a) The emergency services were provided in a 
hospital emergency department or a similar 
facility held out as providing emergency care 
to the public;

(b) The claim for payment or reimbursement 
for the initial evaluation and treatment is 
for a condition of such a nature that a 
prudent layperson would have reasonably 
expected that delay in seeking immediate 
medical attention would have been hazardous 
to life or health (this standard would be met 
if there were an emergency medical condition 
manifesting itself by acute symptoms of 
sufficient severity (including severe pain) 
that a prudent layperson who possesses an 
average knowledge of health and medicine 
could reasonably expect the absence of 
immediate medical attention to result in 
placing the health of the individual in 
serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of 
any bodily organ or part);

(c) A VA or other Federal facility/provider 
was not feasibly available and an attempt to 
use them beforehand would not have been 
considered reasonable by a prudent layperson 
(as an example, these conditions would be met 
by evidence establishing that a veteran was 
brought to a hospital in an ambulance and the 
ambulance personnel determined that the 
nearest available appropriate level of care 
was at a non-VA medical center);

(d) The claim for payment or reimbursement 
for any medical care beyond the initial 
emergency evaluation and treatment is for a 
continued medical emergency of such a nature 
that the veteran could not have been safely 
discharged or transferred to a VA or other 
Federal facility (the medical emergency lasts 
only until the time the veteran becomes 
stabilized);

(e) At the time the emergency treatment was 
furnished, the veteran was enrolled in the VA 
health care system and had received medical 
services under authority of 38 U.S.C. chapter 
17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the 
provider of emergency treatment for that 
treatment;

(g) The veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be 
met if the veteran has coverage under a 
health-plan contract but payment is barred 
because of a failure by the veteran or 
provider to comply with the provisions of 
that health-plan contract, e.g., failure to 
submit a bill or medical records within 
specified time limits, or failure to exhaust 
appeals of the denial of payment);

(h) If the condition for which the emergency 
treatment was furnished was caused by an 
accident or work-related injury, the claimant 
has exhausted without success all claims and 
remedies reasonably available to the veteran 
or provider against a third party for payment 
of such treatment; and the veteran has no 
contractual or legal recourse against a third 
party that could reasonably be pursued for 
the purpose of extinguishing, in whole or in 
part, the veteran's liability to the 
provider; and

(i) The veteran is not eligible for 
reimbursement under 38 U.S.C. 1728 for the 
emergency treatment provided (38 U.S.C. 1728 
authorizes VA payment or reimbursement for 
emergency treatment to a limited group of 
veterans, primarily those who receive 
emergency treatment for a service-connected 
disability).

38 C.F.R. § 17.1002 (2009).

(The Board notes that the Veterans' Mental Health and Other 
Care Improvements Act was enacted in October 2008, during the 
pendency of the appeal.  Pub. L. No. 110-387, 122 Stat. 4110 
(2008).  This act, among other things, revised 38 U.S.C. 
§§ 1725 and 1728.  Of note, the revisions incorporated 
changed the language relating to payment for "emergency 
treatment" from "until such time as the veteran can be 
transferred to a Department facility or other Federal 
facility" to "until (i) such time as the veteran can be 
transferred safely to a Department facility and such facility 
is capable of accepting such transfer; or (ii) such time as a 
Department facility or other Federal facility accepts such 
transfer if--(I) at the time the veteran could have been 
transferred safely to a Department facility or other Federal 
facility, no Department facility or other Federal facility 
agreed to accept such transfer; and (II) the non-Department 
facility in which such medical care or services was furnished 
made and documented reasonable attempts to transfer the 
veteran to a Department facility or other Federal 
facility.")

In the present case, the evidence of record shows that the 
Veteran experienced symptoms that included chest pain and 
dizziness on August 19, 2005.  The Veteran lost consciousness 
and his daughter drove him to the VA outpatient clinic in 
Prestonsburg, Kentucky.  This was the nearest VA facility.  
The Veteran was then transferred to the emergency room at 
Highlands Regional Medical Center (HRMC) later that day.  
Despite being located nearby, the Veteran was taken by 
ambulance under fears that he had suffered a heart attack.  
According to the Veteran, VA paid for the emergency services 
and treatment incurred at HRMC.  The Veteran underwent a few 
tests at HRMC.  That facility contacted the Huntington VAMC 
for an emergency room transfer on account of not having the 
proper facilities and equipment if the Veteran continued to 
have heart problems.  According to the Veteran, the VAMC 
informed HRMC that there would be no available beds for 24 to 
48 hours.  Records from the Huntington VAMC reflect that the 
Veteran was denied emergency room to emergency room transfer 
and that Highlands was instructed to rule out myocardial 
infarction and contact the Huntington VAMC in the morning.  
In the evening of August 19, the Veteran was transferred by 
ambulance to the emergency room at KDMC in Ashland, Kentucky, 
for a higher level of care.  According to the Veteran, KDMC 
ran several tests to rule out heart problems.  After the 
Veteran underwent a stress test, it was determined that the 
heart was not the problem.  Instead, the Veteran had 
experienced an allergic reaction to medication.  He was 
discharged the next day from KDMC on August 20, 2005.  

There is no real dispute here that the Veteran satisfies the 
requirements set out at 38 C.F.R. § 17.002(a)-(c) and (e)-
(i), outlined above.  The evidence of record clearly shows 
that the Veteran received emergency services at HRMC.  Given 
that the Veteran was unconscious, he had no say in the matter 
of where to seek medical attention.  Nevertheless, a prudent 
layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous 
to the Veteran's life or health.  In this case, the prudent 
layperson was the Veteran's daughter who transported the 
Veteran to VA clinic in Prestonsburg.  VA conceded that the 
Veteran's condition was initially emergent when it 
transferred the Veteran by ambulance to HRMC and, according 
to the Veteran, paid for those services.  

Information from the VAMC indicates that the Veteran was 
enrolled in the VA health care system during the time frame 
here in question, and that he received VA medical services 
during the 24-month period preceding the treatment here at 
issue.  Additionally, the Veteran testified that this was the 
case.  The Veteran is shown to be financially liable for the 
cost of the treatment in question and there is nothing in the 
record to indicate that the Veteran had coverage under 
private medical insurance or a health-plan contract, as that 
term is defined in 38 C.F.R. § 17.1001(a).  The condition for 
which the emergency treatment was furnished is not shown to 
have been caused by an accident or work-related injury.  
Although the Veteran stated that the medication that caused 
the allergic reaction was for back pain that was previously 
the result of a work injury, he indicated that the treatment 
at KDMC was not considered to be part of that claim for 
reimbursement.  In addition, the record  shows that the 
appellant's claim is not eligible for reimbursement under 
38 U.S.C. § 1728 because the Veteran did not have a total 
disability, permanent in nature, resulting from service-
connected disability, and because the condition for which the 
emergency treatment was furnished was not service connected; 
has not been held to be aggravating a service-connected 
disability; and is not shown to be a condition requiring care 
for purposes of participation in a VA rehabilitation program 
under 38 U.S.C. Chapter 31.  See 38 C.F.R. § 17.120(a) 
(2009).

The salient question here is whether the Veteran's condition 
was of such a nature that he could be safely discharged or 
transferred to a VA or other Federal facility and such 
facility was capable of accepting such transfer, or a 
Department facility or other Federal facility agreed to 
accept such transfer.  The VAMC has determined that the 
Veteran is ineligible for payment on this ground because VA 
facilities were available and because the care at KDMC was 
non-emergent after the emergent care at HRMC.  The Board 
disagrees.

It is clear from the evidence that the Veteran and his 
daughter were cognizant of his eligibility for care through 
the VA health care system.  In fact, the Veteran was taken to 
a VA facility first that apparently did not offer emergent 
care.  The evidence indicates that the Huntington VAMC was 
contacted but it did not accept a transfer of the Veteran to 
the emergency room.  Because the Huntington VAMC did not 
accept the Veteran, the evidence suggests that HRMC 
transferred the Veteran to a facility that could better 
handle the emergent care necessitated by his symptoms and 
loss of consciousness.  The Veteran testified that HRMC would 
not allow his daughter to transport him to KDMC by private 
vehicle and that an ambulance was necessary.  This is 
suggestive of continued emergent care and that the Veteran 
had not been fully stabilized.  This information along with 
the actions by HRMC indicates to the Board that the medical 
care in conjunction with the medical emergency had not yet 
ended.  Only after the Veteran was discharged from KDMC the 
next day on August 20, 2005, does the evidence suggest the 
medical emergency ended.  Simply put, the evidence indicates 
that the entire period of treatment was for emergency 
services.

Based on the foregoing, the Board is persuaded that the 
Veteran was receiving emergent care from August 19, 2005, to 
August 20, 2005.  He could have been safely transferred to 
the Huntington VAMC for continued emergent care but the 
facility did not accept the transfer.  The evidence suggests 
that HRMC could not continue the care and necessarily 
transferred the Veteran to the better care at KDMC.  Not 
until the Veteran was discharged from KDMC on August 20, 
2005, had his situation stabilized.  The Board is satisfied 
that the requirements of 38 C.F.R. § 17.1002(d) have been 
met.  The appeal is granted.


ORDER

The appeal is granted, subject to the payment limitations set 
forth in 38 C.F.R. § 17.1005 (2009).



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


